DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of U.S. Patent Application Number 15/425,858.  
Appropriate correction is required.



Claim Objections
Claims 2-11, 14-19, 27-29 and 30-32 are objected to because of the following informalities:  For claims 2-4, 14-19 and 30-32, the preamble of the claims refer to the “device” and not the “fluidic multi-well device” and this should be corrected in order to have the claims correspond to current U.S. practice.  For claims 5-11, the preamble refers to the “spillway” and not the “fluidic multi-well device” where this should be corrected in order to correspond to current U.S. practice.  For claims 27-29, the preamble of the claim refers to the “method” and not the “method of culturing cells” where this should be corrected in order to correspond to current U.S. practice.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 20-32 are rejected under 35 U.S.C. 102a1 as being anticipated by Campbell et al. (US 2003/0215941 A1 – hereafter ‘941).
‘941 discloses a high-throughput system for cell assays ([0088]) that includes the following limitations for claim 1: 
“A fluidic microwell device”: ‘941 discloses a multiwell device (Fig. 10; [0130]). 
“a first plate”: ‘941 discloses a first plate (Fig. 10 ; [0164]).  
“two or more wells”: ‘941 discloses two or more wells (Fig. 10; [0164]).  
“a three-dimensional space in each well defined by a bottom surface and a circumferential wall”: ‘941 discloses that the wells have a three-dimensional space with a circumferential wall (Fig. 10; [0164]; [0167]). 
“an inlet and outlet in each well”: ‘941 discloses that the wells have an inlet and an outlet formed by interconnecting channels ([0164]).  
“a network of fluid paths providing fluid connectivity between at least two of the wells through the inlet and the outlet of each of the two wells”: ‘941 discloses that the wells are connected by a network of channels (Fig. 10; [0164]; [0167]).  
“the two or more wells are cell culture wells”: The wells of ‘941 are culture wells (Fig. 10; [0164]; [0167]).  
For claim 20, the membrane of ‘941 (i.e. the scaffold) is removable (Fig. 9; [0037]). 
For claim 21, ‘941 discloses the system based of the device of claim 1 (refer to the rejection of claim 1).  
For claim 22, ‘941 discloses that the cells are tissue specific ([0036]; [0037]). 
For claim 24, the wells have different tissue types ([0043]).  
For claim 25, ‘941 discloses that the cells can be liver cells ([0039]). 
For claim 26, ‘941 discloses seeding the support with cells ([0021]).  
For claim 27, ‘941 discloses the step of exposing the cells to a reagent ([0130]).  
For claim 28, ‘941 discloses sending a sample to the wells and a reagent ([0164]) where this is being interpreted as different dosage amounts.  
For claim 29, ‘941 discloses co-culturing two different cell-types ([0041]).  
For claim 30, ‘941 discloses that the wells are connected by a network of channels ([0164]; [0167]) and the detection chambers are being interpreted as mixing wells (Fig. 10).  
For claim 31, the fluidic network of ‘941 would replicate a physiological circulatory system. 
For claim 32, ‘941 discloses that the wells are fully capable of culturing different cells ([0042]; Fig. 10; [0164]) and have removable scaffolds, i.e. membranes ([0037]).  
Therefore, ‘941 meets the limitations of claims 1 and 20-32.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2003/0215941 A1 – hereafter ‘941) in view of Bjornson et al. (US 6,103,199 A – hereafter ‘199).
‘941 differs from the claimed invention regarding the use of a humidity sensor.  
‘199 an apparatus used for microfluidic processes (Abstract) that includes for claim 12 the uses a sensor for monitoring the humidity such as humidistats within the microfluidic device (col. 21 lines 20-32).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the humidistat of ‘199 within ‘941 in order to monitor the humidity level within the wells.  The suggestion for doing so at the time would have been in order to control operations such as temperature and humidity (col. 21 lines 25-28).  


Double Patenting
It should be noted that the restriction requirement of 03/08/2019 in the parent case, U.S. Patent Application Number 15/425,858, was withdrawn on 08/25/2020.  Therefore, even though the instant case is a divisional of U.S. Patent Application Number 15/425,858, the instant case is subject to the Obvious-Type Double Patenting rejection below.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 and 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,876,088 B2 (hereafter ‘088). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘088 discloses a self-leveling spillway in a flat multi-well cell culture system of horizontally arranged wells, the spillways comprising a source well in the flat multi-well cell culture system, and a conduit with at least one horizontal portion and a geometry that causes capillary flow across the spillway for unidirectional fluid connectivity and self-level of fluid in the source well.  ‘088 further discloses a fluidic multiwell device with an on-board pumping system comprising the self-leveling spillway of claim 1, the device further comprising: a) a first plate comprising: two or more wells comprising a three-dimensional space in each well defined by a bottom surface and a circumferential wall; and an inlet and an outlet in each well; a network of fluid paths providing fluid connectivity between at least two of the wells through the inlet and the outlet of each of the two wells; b) a detachable second plate comprising: a plurality of internal channels, each with an inlet opening and an outlet opening on opposing sides of the second plate, and one or more holes on the surface of the second plate in connection with each of the internal channels; and c) a barrier membrane positioned between the fluid paths of the first plate and the one or more holes on the surface of the second plate, wherein the barrier membrane is optionally bonded to the first plate, wherein the barrier membrane is at least partially flexible, wherein applying a pressure to the internal channels of the second plate causes the membrane to move, thereby obstructing or clearing a portion of the fluid paths of the first plate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Modlin et al. (US 2005/0266582 A1) which discloses a microfluidic well plate with at least two wells connected by a channel (Fig. 36; [0162]; channel 106g).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799